DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The filing date of the present invention is 05/16/2018. 
This action is in response to amendments and/or remarks filed on 06/01/2022. In the current amendments claims 1-4, 10-14 and 19-23 have been amended. Claims 5-9, 15-18 and 24-27 are currently pending and have been examined. 
In response to arguments and/or remarks filed on 06/01/2022, the 35 U.S.C 112(b) rejections made in the previous Office Action has been withdrawn.
In response to arguments and/or remarks filed on 06/01/2022, the 35 U.S.C 101 rejections made in the previous Office Action has been withdrawn.
In response to arguments and/or remarks filed on 06/01/2022, the 35 U.S.C 103 rejections made in the previous Office Action has been withdrawn.
In response to arguments and/or remarks filed on 06/01/2022, the Double Patenting rejections made in the previous Office Action has been withdrawn.


Allowable Subject Matter
Claims 5-9, 15-18 and 24-27 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 5 is directed to a method for evaluating a matching degree based on artificial intelligence, wherein the method comprises: respectively obtaining word expressions of words in a query and word expressions of words in a title; respectively obtaining context-based word expressions of words in the query and context-based word expressions of words in the title according to the word expressions; generating matching features according to obtained information; determining a matching degree score between the query and the title according to the matching features.
None of the prior arts, either alone or in combination, teaches the limitations of claim 5, particularly: 
“…calculating a matching degree of any two words in words in the query and words in the title respectively in different matching degree calculating manners, and obtaining a 3-dimensional tensor (m, n, t); wherein t represents a t-dimensional vector, t matching degrees are respectively calculated with respect to each group of words Q[i] and T[j], the t matching degrees constitute a t- dimensional vector, Q[i] represents words in the query, and T[j] represents words in the title; each value (i, j, k) in the tensor represents the kth matching degree corresponding to q[i] and T[j], and 1 ≤ k ≤ t.”

Independent claim 15 is directed to “a computer device, comprising a memory, a processor and a computer program which is stored4Serial No. 15/981334Atty. Dkt. No. BAJBO102PUSA Reply to Office Action of March 28, 2022PBF17534USon the memory and runs on the processor, wherein the processor, upon executing the program, implements the following operation: respectively obtaining word expressions of words in a query and word expressions of words in a title; ”
None of the prior arts, either alone or in combination, teaches the limitations of claim 15, particularly: 
“…calculating a matching degree of any two words in words in the query and words in the title respectively in different matching degree calculating manners, and obtaining a 3-dimensional tensor (m, n, t); wherein t represents a t-dimensional vector, t matching degrees are respectively calculated with respect to each group of words Q[i] and T[j], the t matching degrees constitute a t- dimensional vector, Q[i] represents words in the query, and T[j] represents words in the title; each value (i, j, k) in the tensor represents the kth matching degree corresponding to q[i] and T[j], and 1 ≤ k ≤ t.”

Independent claim 24 is directed to “a non-transitory computer-readable storage medium on which a computer program is stored, wherein the program, when executed by a processor, implements the following operation: respectively obtaining word expressions of words in a query and word expressions of words in a title, respectively obtaining context-based word expressions of words in the query and context-based word expressions of words in the title according to the word expressions; generating matching features according to obtained information,”
None of the prior arts, either alone or in combination, teaches the limitations of claim 24, particularly: 
“…calculating a matching degree of any two words in words in the query and words in the title respectively in different matching degree calculating manners, and obtaining a 3-dimensional tensor (m, n, t); wherein t represents a t-dimensional vector, t matching degrees are respectively calculated with respect to each group of words Q[i] and T[j], the t matching degrees constitute a t- dimensional vector, Q[i] represents words in the query, and T[j] represents words in the title; each value (i, j, k) in the tensor represents the kth matching degree corresponding to q[i] and T[j], and 1 ≤ k ≤ t.”

The closest prior art of record are the following:
Wu et al. (US 20200042597 A1) teaches a method and apparatus for generating question-answer (QA ) pairs for automated chatting using recurrent neural network. 
Seo et al. (“Bi-Directional Attention Flow for Machine Compression”) teaches vehicle classification algorithm with inductive loop signature technology which uses Haar wavelet to transform and reconstruct inductive vehicle signatures. 
Zhang et al. (“Attentive interactive Neural Networks for Answer Selection in Community Question Answering”) teaches treating different text segments differently and design a novel attentive interactive neural network (AI-NN) to focus on those text segments useful to answer selection using convolutional neural networks (CNNs) or other neural network architectures. 
Li et al. (US Pat No. 10606846 B2) teaches deep-neural-network based methodology for automatic question answering using a knowledge graph. 


However, taken alone or in combination, the aforementioned prior art references do not sufficiently teach or suggest the claim limitations as recited in the claimed invention in each of claims 5, 15 and 24, which includes the features: 
“…calculating a matching degree of any two words in words in the query and words in the title respectively in different matching degree calculating manners, and obtaining a 3-dimensional tensor (m, n, t); wherein t represents a t-dimensional vector, t matching degrees are respectively calculated with respect to each group of words Q[i] and T[j], the t matching degrees constitute a t- dimensional vector, Q[i] represents words in the query, and T[j] represents words in the title; each value (i, j, k) in the tensor represents the kth matching degree corresponding to q[i] and T[j], and 1 ≤ k ≤ t.”
Dependent claims 6-9 are allowed for dependency of independent claim 5. 
Dependent claims 16-18 are allowed for dependency of independent claim 15. 
Dependent claims 25-27 are allowed for dependency of independent claim 24. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598. The examiner can normally be reached Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.M./Examiner, Art Unit 2126                                                  
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126